This was an appeal from an award of the full Industrial Board in favor of the appellees denying appellants compensation, the error properly assigned being the statutory assignment that the award is contrary to law.
The evidence shows conclusively that appellants' decedent met with an accident that caused his death, and *Page 100 
that they (appellants) are dependents. The board found from disputed evidence that decedent left the employ of appellee Columbia Construction Co. on July 25, 1930, and was paid in full on July 26, before his death. As to this appellee, the board's finding is based on ample evidence and must be sustained.
As to the appellee Columbia Concrete Corporation, appellants contend that word was sent to an officer of the other appellee company by this appellee that two men could go to work the following Monday which would be July 28; that some repairs to a machine used by the concrete corporation were needed, and that they should be brought by the men; that appellants' decedent accepted the offer of employment thus made by procuring the repairs and starting to Lafayette, the location of this appellee, and, while thus engaged, was killed. However, the evidence as to this is in dispute. There is evidence, together with reasonable inferences that may be drawn therefrom, to support the finding of the board, and this court cannot and will not weigh evidence. This is so well settled that no authority need be cited.
The award of the full Industrial Board of Indiana is in all things affirmed, and it is so ordered.